Citation Nr: 0327200	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




REMAND

The record verifies that the veteran served on active duty 
from July 1963 to June 1966.  He has approximately one year 
of additional unverified service.

The RO obtained a copy of a November 2002 decision by a 
Social Security Administration Administrative Law Judge; 
however, all of the medical evidence used for that decision 
was not included.  The listed medical evidence included 
psychiatric impairment evaluations.  Such records would be of 
probative value for assessing the veteran's claim.  
Accordingly, this case will be returned to the RO to obtain 
Social Security Administration records.

The record indicates that the veteran is receiving ongoing 
treatment at the VA clinic at Pensacola, Florida.  The latest 
records in the claims file related to that treatment are 
dated in December 2001.  Later records of VA mental hygiene 
treatment may provide probative evidence for assessing his 
claim.  Accordingly, this case will be returned to the RO to 
obtain additional VA medical records.

The report of an April 2001 VA examination contains a global 
assessment of functioning (GAF) "score . . . in 50 - 52 
range" and indicates that the veteran was considered "not 
able to maintain or obtain any gainful employment at this 
time"; however, the symptoms shown in the examination report 
do not appear to satisfy criteria for a higher rating for 
PTSD under the Rating Schedule.  As there appears to be a 
conflict in the degree of impairment shown by the April 2001 
VA examination, this case will be returned to the RO for 
additional examination of the veteran.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the Social 
Security Administration provide copies of 
any disability determination(s) made 
concerning the veteran and the medical 
evidence used for such determination(s).

2.  The RO should request that the VA 
Outpatient Clinic at Pensacola, Florida, 
provide copies of treatment records, 
dated from December 2001 to the present, 
related to mental hygiene treatment.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his PTSD.  All 
appropriate tests and studies should be 
conducted.  The examiner should fully 
describe the veteran's symptoms that are 
related to his service connected PTSD.  
The examiner should ensure that any GAF 
values or opinions of overall impairment 
due to PTSD are consistent with the 
veteran's presenting symptoms and 
history.  The claims file should be made 
available to the examiner for review.

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



